[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-10404
                                                           JANUARY 8, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________                CLERK

                    D. C. Docket No. 04-00173-CR-1-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

SALVADOR ONTANON-MALDONADO,
a.k.a. Chava
a.k.a. Oaxaco,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (January 8, 2009)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:
      Patrick D. Deering, retained counsel for Salvador Ontanon-Maldonado in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Therefore,

as independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ontanon-Maldonado’s

conviction and sentence are AFFIRMED.




                                          2